Name: Commission Regulation (EEC) No 2867/84 of 11 October 1984 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  processed agricultural produce;  marketing;  cooperation policy
 Date Published: nan

 No L 271 / 10 Official Journal of the European Communities 12. 10 . 84 COMMISSION REGULATION (EEC) No 2867/84 of 11 October 1984 » amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 7 (5) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 2538/84 (4), provides that intervention agencies shall sell to any person wishing to purchase skimmed-milk powder placed in storage with them before 1 January 1984 ; whereas the situation on the market for skimmed-milk powder is at present one of shortage ; whereas vitaminized skimmed-milk powder intended for use as food aid must be as fresh as possible ; whereas it should therefore be stipualted that the limit referred to in Article 1 of Regulation (EEC) No 2213/76 does not apply to sales of skimmed-milk powder intended for use as food aid in the framework of the programmes decided by the national authori ­ ties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following sentence is hereby added to Article 1 of Regulation (EEC) No 2213/76 : The latter condition shall not apply to sales of skimmed-milk powder intended for use as food aid in the framework of programmes decided or recog ­ nized by the national authorities.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 249, 11 . 9 . 1976, p. 6 . h OJ No L 238, 6 . 9 . 1984, p. 12.